An information was filed on February 13, 1929, in the county court of Pottawatomie county, charging the plaintiff in error with having unlawful possession of whisky. He was arraigned on the same day and entered his plea of guilty thereto. Thereafter, on the 14th day of February, 1929, a judgment and sentence was entered against the plaintiff in error, wherein he was to pay a fine of $300 and to be confined in the county jail for a period of three months.
The appeal in this case was filed in this court on the 13th day of April, 1929. No briefs have been filed on behalf of plaintiff in error and no appearance was made for oral argument. It appears from the petition in error attached to the case-made that the plaintiff in error complains that the court erred in refusing to permit him to withdraw his plea of guilty, after judgment and sentence *Page 259 
and allowing him to enter a plea of not guilty. This is a matter within the sound discretion of the trial court.
Upon a careful examination of the record, we find no errors depriving the appellant of any substantial rights. The plaintiff in error having pleaded guilty to the charge, and no abuse of discretion of the trial court appearing, the cause is affirmed.